DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (DE 4028237A1 hereinafter “Lang”).
In regards to claim 1, Lang discloses a fitting for attaching a flexible hose to a device, the fitting comprising: 
a conduit body (2) having a first end configured to attach to a flexible hose, and an open second end having an attachment flange (4); 

a gasket (44) molded into the annular recess; and 
a strengthening member (10) adjacent the annular recess; 
wherein the attachment flange is formed of a thermoplastic (see paragraph [0014]) and the strengthening member is overmolded by the thermoplastic (shown in fig. 1).
Lang discloses the claimed invention except for the thermoplastic being a thermoplastic elastomer.  It would have been obvious to one having ordinary skill in the art to modify Lang by making the flange from a thermoplastic elastomer due it their elasticity, thermal resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  See also paragraph 6 below.
In regards to claim 2, Lang further discloses the strengthening member includes a first portion (near 27) extending radially outwardly beneath the annular recess and a second portion extending normal (near 24) to the first portion radially outwardly beyond the annular recess (shown in fig. 2).
In regards to claim 3, Lang further discloses a third portion (near 33) extending radially outwardly from the second portion (shown in fig. 2).
In regards to claim 4, Lang further discloses the third portion includes an aperture (12) positioned to be in registry with an aperture in an ear of the attachment flange (sown in fig. 2).
In regards to claim 6, Lang further discloses the strengthening member is formed of one of a metal (metal insert 10).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lang as applied to claims 1-4 and 6 above, and further in view of Watkins (USP 4,183,562).
In regards to claims 5 and 7, Lang discloses the fitting of claims 1 and 3. Lang does not disclose an internally threaded fastener sized to threadedly receive a bolt.
However, Watkins shows a similar flanged fitting, having an internally threaded fastener (47) sized to threadedly receive a bolt.
It would have been obvious at the time of filing to one of ordinary skill in the art to provide the fitting of Lang with an internally threaded fastener, in order to prevent inadvertent removal of the fasteners from the connector flange when disconnected from the mating flange, as taught by Watkins in at least the abstract.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Keseler et al. (US 2018/0010719) shows that it is known to make flanged pipes from thermoplastic elastomers (see paragraph [0039]). The remaining cited prior art each shows a similar fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        08/23/2021